DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 8/26/2019 and 10/9/2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 8/26/2019.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al (US 20180034117 A1) in view of Deser et al (US 20170346143 A1).
Regarding claim 11, Bang discloses a battery pack for an electric vehicle comprising a plurality of battery module (220, 230) and gap prevention pad (300) (gap filler). Ban teaches that the gap filler (300) is disposed in an intermediate space (205) between the battery housing (210) and the battery module (220) with its cooling plate (400). Bang teaches that the intermediate space (205) is surrounded by the cell module support unit (240) (limiting member) [Fig. 6-7; paragraph 0022, 0051, 0053, 0059, 0073].  Bang teaches that the gap prevention pad may be formed of any one of an elastic spring, rubber, and foamed plastics [paragraph 0029, 0030] but remains silent that the filler material is in the form of a paste. However, Deser teaches that gap fillers are gelatinous or pasty materials which are applied and provide the connection to the module over a large area by spreading out upon compression. The advantage of this is that these forces are considerably lower than in the case of gap pads [Fig. 6; paragraph 0007, 0016, 0024, 0054, 0058]. Therefore, it would have been obvious to a person of 
Regarding claim 12, Bang teaches that the intermediate space (205) is circumferentially limited by the cell module support unit (240) (limiting member) [Fig. 6].

9.	Claims 13-15 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al (US 20180034117 A1) in view of Deser et al (US 20170346143 A1) as applied in claim 11 and further in view of Kwon et al (US 20170365887 A1).
Regarding claims 13-14, Bang remains silent that the intermediate space is formed between at least two limiting members. However, Kwon teaches a battery pack comprising plurality of battery module (20) housed in a housing wherein partition members (140) (limiting members) are provided to form intermediate space for the battery module and provide passage between side structure (120) and the partition members (140) [Fig. 2-58; paragraph 0055, 0057-0059], therefore, this passage may be utilized for the filler material to exit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide partition members (140) (limiting members) with side structure (120) (long side) for filler material to exit depending upon design choice without undue experimentation and with a reasonable expectation of success.

Regarding claim 19, Kwon teaches that the battery comprises a plurality of the battery modules, wherein the wall of the battery housing is formed as bottom of the battery housing, wherein compartments in which the battery modules are accommodated are formed by a plurality of the other walls adjacent to the bottom of the battery housing [Fig. 2-5].

10.	Claims 16-17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al (US 20180034117 A1) in view of Deser et al (US 20170346143 A1) as applied in claim 11 and further in view of Larsson (US 20150255837 A1).
Regarding claims 16-17 and 23, Bang remains silent that the limiting member is formed of a compressible material. However, it is known in the art that member/element of the battery housing is known to be made from compressible material and when compressed, length/height becomes shortened than initial state as taught by Larsson [Fig. 2-4; paragraph 0015, 0041, 0044; claim 1]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

s 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al (US 20180034117 A1) in view of Deser et al (US 20170346143 A1) as applied in claim 11 and further in view of Goeb et al (US 20190393574 A1).
Regarding claims 18 and 27, Bang teaches a cooling plate (400) through which a cooling medium can flow is disposed on a side of the wall of the battery housing facing away from the battery module [Fig. 6-7; paragraph 0051, 0053]. Deser teaches that gap fillers are gelatinous or pasty materials which are applied and provide the connection to the module over a large area by spreading out upon compression [Fig. 6; paragraph 0007, 0016, 0024, 0054, 0058] but remains silent about its composition. However, Goeb teaches a gap fillers comprising an aziridino-functional polyether polymer and thermally conductive particles. Goeb teaches that the thermally conductive filler is selected from the groups consisting of ceramics, metals, graphite, and combinations thereof (higher heat conductivity) [Abstract; paragraph 0001-0005, 0026, 0088, 0090]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing gap fillers with high thermal conductivity in order to provide the connection to the module over a large area by spreading out upon compression and for efficient heat transfer.

12.	Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al (US 20180034117 A1) in view of Deser et al (US 20170346143 A1) and Kwon et al (US 20170365887 A1) as applied in claims 13-14 and further in view of Larsson (US 20150255837 A1).
.

13.	Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al (US 20180034117 A1) in view of Deser et al (US 20170346143 A1) and Kwon et al (US 20170365887 A1) as applied in claims 13-14 and further in view of Goeb et al (US 20190393574 A1).
Regarding claims 28-30, Bang teaches a cooling plate (400) through which a cooling medium can flow is disposed on a side of the wall of the battery housing facing away from the battery module [Fig. 6-7; paragraph 0051, 0053]. Deser teaches that gap fillers are gelatinous or pasty materials which are applied and provide the connection to the module over a large area by spreading out upon compression [Fig. 6; paragraph 0007, 0016, 0024, 0054, 0058] but remains silent about its composition. However, Goeb teaches a gap fillers comprising an aziridino-functional polyether polymer and thermally conductive particles. Goeb teaches that the thermally conductive filler is selected from the groups consisting of ceramics, metals, graphite, and combinations thereof (higher heat conductivity) [Abstract; paragraph 0001-0005, 0026, 0088, 0090]. Therefore, it 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723